Title: Fryday. May 2.
From: Adams, John
To: 


       Mr. Hartley came in to introduce to me his Secretary Mr. Hammond, whom he introduced also to mine, Mr. Thaxter and Storer.
       He told me that the C. de Vergennes had been treating with Mr. Fitsherbert about the Post of Panmure at the Natches, which is within the Limits which England has acknowledged to be the Bounds of the United States. The Spaniards want to keep it, and the C. de Vergennes wants to make a Merit of procuring it for them with a few Leagues round it.—I told Mr. Hartley that this Subject was within the exclusive Jurisdiction of Mr. Jay. That the Minister for Peace had nothing to say in it.
       I told Mr. Hartley the Story of my Negotiations with the C. de Vergennes about communicating my Mission to Ld. G. Germaine 3 Years ago and the subsequent Intrigues and Disputes &c. It is necessary to let the English Ministers know where their danger lies, and the Arts used to damp the Ardour of returning friendship.
       Mr. Jay came, with several Pieces of Intelligence. 1. The Story of Panmure. 2. The Marquis de la Fayette told him that no Instructions were ever sent by the C. de Vergennes to the C. Montmorrin to favour Mr. Jays Negotiations at Madrid and that Montmorrin told la Fayette so.
       Mr. Jay added that the Marquis told him, that the C. de Vergennes desired him to ask Mr. Jay why he did not come and see him? Mr. Jay says he answered how can he expect it? when he knows he has endeavoured to play Us out of the Fisheries and vacant Lands? Mr. Jay added that he thought it would be best to let out by degrees, and to communicate to some French Gentlemen, the Truth and shew them Marbois’s Letter. Particularly he mentioned C. Sarsefield.
       Mr. Jay added, every Day produces some fresh Proof and Example of their vile Schemes. He had applied to Montmorin, to assist him, countenance him, support him, in his Negotiation at Madrid, and shewed him a Resolution of Congress by which the King of France was requested to Aid him. Montmorin said he could not do it, without Instructions from his Court, that he would write for Instructions, but Mr. Jay says he never heard any farther about it. But Yesterday La Fayette told him that Montmorin told him, no such Instruction had ever been sent him.
       In Truth Congress and their Ministers have been plaid upon like Children, trifled with, imposed upon, deceived. Franklin’s Servility and insidious faithless Selfishness is the true and only Cause why this Game has succeeded. He has aided Vergennes with all his Weight, and his great Reputation, in both Worlds, has supported this ignominious System and blasted every Man and every Effort to shake it off. I only have had a little Success against him.
      